DETAILED ACTION
Status of Claims
This action is in response to the Petition for Revival of an Application filed on 07/09/2021.
No claims have been amended. 
Claims 1-20 are pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2020 was previously entered.

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments are persuasive. An updated 35 U.S.C. 103 rejection with new prior art is included below. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4-6, 9, 12-14, 17 & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erskine et al. (US 2008/0284910) in view of Smith (US 2009/0187941) and further in view of Williams (US 2007/0136263) and Losquin et al. (US 2005/0260970).

Regarding claim 1, Erskine teaches a method (Abstract) comprising:
•	Establishing a media streaming session between the content server and a mobile device (Paragraph [0037] teaches an end user receiving streaming videos on the user terminal (reads on mobile device) from a streaming video database (reads on content server); Paragraph [0047] teaches an end user viewing a streaming video with closed captioning, wherein the receipt of the streaming video may take place on a personal computer, a mobile computer such as a laptop)
•	Indexing metadata content in the metadata track to allow for later retrieval of the metadata content and corresponding video content in the video track (Abstract) […];
•	Selecting targeted advertising for the media stream based on the metadata content and the device information, wherein the advertising is maintained in a database (Paragraph [0018] – [0019] providing an advertisement to the user based on a closed captioning data which may include metadata; Paragraph [0024]);
•	Transmitting the modified media stream to the mobile device (Paragraph [0018]; Paragraph [0024].
Erskine does not teach, however, Smith teaches
Selecting, a content server among a plurality of content servers (Paragraph [0012] teaches providing advertising via multicast mapping based on each client’s service-id and clients zone) 
•	Obtaining, after establishing the media streaming session, device information from the mobile device by the content server (Paragraph [0012] teaches providing advertising via multicast mapping based on each client’s service-id and clients zone; Examiner interprets the service-id and zone to be device information),
•	Analyzing the device information (Paragraph [0012] teaches providing advertising via multicast mapping based on each client’s service-id and clients zone; Examiner interprets the service-id and zone to be device information);
•	[…] using RTP Protocol (Real Time Transport Protocol) (Paragraphs [0012], [0014], [0015] teaches using real time transport protocol (RTP) for modifying media streams)
•	Modifying, by the content server, the media stream using the device information to include selected advertising (Paragraph [0012] teaches providing advertising via multicast mapping based on each client’s service-id and clients zone; Examiner interprets the service-id and zone to be device information), wherein modifying includes:
•	Maintaining a current sequence number for the media stream (Paragraph [0014]),
•	Removing RTP packets with sequence numbers subsequent to the current sequence number from the media stream (Paragraph [0014] teaches advertising data insertion unit restamps the RTP sequence number, so its output streams are in sequence number order without any discontinuities and the insertion of different advertisements into duplicated streams in accordance with the technique of FIG. 3 and described in Paragraphs [0039]-[0040]; Further reference to Paragraphs [0011]-[0013], [0015], [0020] & [0035]),
•	Inserting new RTP packets with modified sequence numbers subsequent to the current sequence number, the new RTP packets corresponding to the selected advertising being inserted into the media stream (Paragraph [0014] teaches advertising data insertion unit restamps the RTP sequence number, so its output streams are in sequence number order without any discontinuities and the insertion of different advertisements into duplicated streams in accordance with the technique of FIG. 3 and described in Paragraphs [0039]-[0040]; Further reference to Paragraphs [0011]-[0013], [0015], [0020] & [0035]);
•	Updating sequence numbers of original RTP packets of the media stream that are transmitted to the device after transmitting the inserted new RTP packets, the modified sequence numbers of the original RTP packets being subsequent to the updated sequence numbers of the new RTP packets (Paragraph [0014] teaches advertising data insertion unit restamps the RTP sequence number, so its output streams are in sequence number order without any discontinuities and the insertion of different advertisements into duplicated streams in accordance with the technique of FIG. 3 and described in Paragraphs [0039]-[0040]; Further reference to Paragraphs [0011]-[0013], [0015], [0020] & [0035]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system as taught by Erskine to the RTP restamping technique as taught by Smith in order to compensate for inconsistencies in RTP sequence number space (as Smith describes in Paragraph [0015]).
The combination of Erskine and Smith does not teach, however, Williams teaches
•	[…] wherein the indexing is performed via entering the metadata content and the device information into a search engine (Paragraph [0054] teaches metadata being passed to a search engine for indexing; Examiner interprets the metadata content to be from the device, and therefore device information);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system as taught by the combination of Erskine and Smith to include indexing metadata via a search engine so the resource is available to be searched (Paragraph [0054]).
The combination of Erskine, Smith and Williams does not teach, however, Losquin teaches wherein the device information comprises one or more of a temperature, battery condition of the mobile device, date, and time (Claim 6 teaches monitoring a charge level of a battery (reads on battery condition) of a mobile terminal; Abstract);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the advertisement system as taught by the combination of Erskine, Smith and Williams to include monitoring battery data to ensure quality of the tracking device metrics of Losquin.

Regarding claim 2, the combination of Erskine, Smith, Williams and Losquin teaches the method of claim 1, wherein the device information is information directed to attributes internal to the mobile device (See Losquin: Claim 6 teaches monitoring a charge level of a battery (reads on battery condition) of a mobile terminal; Abstract; Examiner interprets a charge level of a battery to be an internal attribute to a mobile device). 

Regarding claim 4, the combination of Erskine, Smith, Williams and Losquin teaches the method of claim 1. Erskine further teaches wherein the media stream is modified in real time (Paragraphs [0020] and [0024]).

Regarding claim 5, the combination of Erskine, Smith, Williams and Losquin teaches the method of claim 1. Erskine further teaches wherein the media stream is a media clip (Paragraph [0060]).

Regarding claim 6, the combination of Erskine, Smith, Williams and Losquin teaches the method of claim 1. Erskine further teaches wherein the video track and the audio track are dynamically modified to include relevant and targeted advertising (see at least Abstract obtaining an advertisement based on the text file and [0019] In an example embodiment of the present invention, the closed captioning data may include a closed captioning text file and a metadata, where the metadata may provide information regarding the streaming multimedia data [0041] In an example embodiment of the present invention, the closed captioning text may be automatically generated in real time, while the streaming video is playing after it is selected by an end user; [0059] In an example embodiment, responsive to a user requesting a streaming video, e.g., that had been previously closed-captioned, the closed caption processing unit 112 may provide the advertising engine 704, e.g., Google's AdSense, with the metadata 604 and/or the text file 602 for the advertising engine to scan the text file 602. Based on the scanned information, the advertising engine 704 may thereupon determine appropriate advertising to be included with the display of the streaming video with or without closed captioning text, and then provide the selected advertisements to be displayed, e.g., on the associated webpage containing the video frame).

Regarding claims 9 & 12-14, all limitations as recited have been analyzed and rejected with respect to claims 1 & 4-6. Claims 9 & 12-14 pertain to a system having associated instructions corresponding to the method of claims 1 & 4-6. Claims 9 & 12-14 do not teach or define any new limitations beyond claims 1 & 4-6, therefore they are rejected under the same rationale.

Regarding claims 17 & 20, all limitations as recited have been analyzed and rejected with respect to claims 1 & 4. Claims 17 & 20 pertain to a computer readable medium having associated instructions corresponding to the method of claims 1 & 4. Claims 17 & 20 do not teach or define any new limitations beyond claims 1 & 4, therefore they are rejected under the same rationale.

Claims 3, 11 & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (US 2008/0284910) in view of Smith (US 2009/0187941) and further in view of Williams (US 2007/0136263), Losquin et al. (US 2005/0260970) and Eyal et al. (US 6721741).

Regarding claim 3, the combination of Erskine, Smith, Williams and Losquin teaches the method of claim 1. Erskine further teaches wherein advertising is selected by using closed captioning contents […] (per the claim 1 rejection, and Paragraph [0019]. In an example embodiment of the present invention, the closed captioning data may include a closed captioning text file and a metadata, where the metadata may provide information regarding the streaming multimedia data, but does not teach using editorial comments).
The combination of Erskine, Smith, Williams and Losquin does not teach […] and viewer comments and/or editorial contents in the metadata track. However, Eyal teaches […] and viewer comments in the metadata track (see at least column 12 lines 37-53 - In an embodiment, metadata may also be added to a list or database of extracted metadata. Additional metadata may be added using, for example, manual interactive editing and an editor interface (see for example, editor interface module 275 in FIG. 2). Examples of metadata information include (with an exemplary data structure type associated with each media link in parenthetical): identification (Integer), author (String), duration (String), media URL (URL), source web site (URL), media type (Integer), rating (Real number), number of votes (Integer), verification status (Boolean), edited status (Boolean), genre type (Index into a genre database table), play-list genre status (Boolean), mix (index into mixes database table), play-list mix status (Boolean), mood (index into moods database table), description (String), clip broadcast quality (integer), image size for videos (integer, integer), and play-list mood status (Boolean); column 29 lines 56-58 In another embodiment, the rating module 1030 may maintain a text field to store user comments regarding each media clip. In an embodiment, the rating component 1030 updates the rating information maintained in the database management component 1045. For example, the rating component 1030 may update values of the current rating and total votes for each media link... The user 1010 may choose to listen to play-lists containing media clips rated according to one or more criteria).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modifying the system as taught by the combination of Erskine, Smith, Williams and Losquin for the metadata to include user ratings, number of votes or comments as taught by Eyal to allow users to pass on their own ratings to others and also to sell products related to the content.

Regarding claims 11 & 19, all limitations as recited have been analyzed and rejected with respect to claim 3. Claim 11 pertains to a system having associated instructions corresponding to the method of claim 3. Claim 19 pertains to a computer readable media having associated instructions corresponding to the method of claim 3. Claims 11 & 19 do not teach or define any new limitations beyond claim 3, therefore they are rejected under the same rationale.

Claims 7 & 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (US 2008/0284910) in view of Smith (US 2009/0187941) and further in view of Williams (US 2007/0136263), Losquin et al. (US 2005/0260970) and Atkinson (US 2001/0039571).

Regarding claim 7, the combination of Erskine, Smith, Williams and Losquin teaches the method of claim 1 and analyzing metadata content (per the claim 1 rejection).  
The combination of Erskine, Smith, Williams and Losquin does not teach, however, Atkinson teaches […] a portion of the metadata track corresponding to only the most recent 10 minutes of the media stream being presented (Paragraph [0041] teaches providing metadata for a period of ten minutes).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Erskine, Smith, Williams and Losquin to limit the analysis of metadata to ten minutes at taught by Atkinson to ensure a relevant advertisement is presented to the user while it is still fresh in their mind. 

Regarding claim 15, all limitations as recited have been analyzed and rejected with respect to claim 7. Claim 15 pertains to a system having associated instructions corresponding to the method of claim 7. Claim 15 does not teach or define any new limitations beyond claim 7, therefore it is rejected under the same rationale.

Claims 8 & 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Erskine et al. (US 2008/0284910) in view of Smith (US 2009/0187941) and further in view of Williams (US 2007/0136263), Losquin et al. (US 2005/0260970) and Coleman (US 2004/0139025).

Regarding claim 8, the combination of Erskine, Smith, Williams and Losquin teaches the method of claim 1 and selected advertising (per claim 1 rejection). The combination Erskine, Smith, Williams and Losquin does not teach, however, Coleman teaches wherein advertising is ordered based on priority (see at least [0153]; The advertisements may have a priority system that allows an ordering of advertisements as to which advertisement would be seen first, second, third and so on, in a specific order).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modifying the system as taught by the combination of Erskine, Smith, Williams and Losquin to include the priority ordering of advertisements as taught by Coleman to affect positioning and effectiveness of advertisements.

Regarding claim 16, all limitations as recited have been analyzed and rejected with respect to claim 8. Claim 16 pertains to a system having associated instructions corresponding to the method of claim 8. Claim 16 does not teach or define any new limitations beyond claim 8, therefore it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 7-11am MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHACOLE C TIBLJAS/
Examiner, Art Unit 3695                                                                                                                                                                                                        
July 22, 2021
                                                                                                                                                                                                       /KITO R ROBINSON/Primary Examiner, Art Unit 3619